      Case 1:03-md-01570-GBD-SN Document 4485 Filed 04/15/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                  )
In Re Terrorist Attacks on                        ) 03 MDL 1570 (GBD) (SN)
September 11, 2001                                ) ECF Case
                                                  )
                                                  )

This document relates to: Estate of John P. O’Neill, Sr., et al. v. Muslim World League, et al.,
18-cv-12041 (S.D.N.Y.) (GBD) (SN)

                           NOTICE OF VOLUNTARY DISMISSAL
                              (FED. R. CIV. P. 41(a)(1)(A)(i))

TO ALL PARTIES AND TO
THEIR ATTORNEYS OF RECORD:

TAKE NOTICE that Plaintiffs dismiss the above-referenced action without prejudice pursuant to

Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure. In no way does this dismissal

impact Estate of John P. O'Neill, Sr. v. Al Baraka Inv. & Dev. Corp., 04-cv-1923 (S.D.N.Y.)

(GBD) (SN) or any other case in the instant multi-district litigation.

Dated:    April 15, 2019                           Respectfully submitted,

                                                   ANDERSON KILL P.C.

                                                   /s/ Jerry S. Goldman
                                                   Jerry S. Goldman, Esq.
                                                   1251 Avenue of the Americas
                                                   New York, NY 10020
                                                   Telephone: 212-278-1000
                                                   jgoldman@andersonkill.com
                                                   Attorneys for Plaintiffs




docs-100117475.1
